DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 7-10, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 19 and 20, directed to the invention(s) of a method of forming a microlattice structure, do not require all the limitations of the allowable product claim, and have NOT been rejoined and are cancelled herewith.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I and II as set forth in the Office action mailed on 07 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 19 and 20 are cancelled.


Allowable Subject Matter
Claims 1-5, 7-10, and 13-17 are allowed.
Applicants have amended the claims to incorporate previously indicated allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the most pertinent art, known by Jacobson et al. (US Patent No. 738959) teaches an ordered three-dimensional microstructure, having a plurality of struts and nodes, the microstructure is created from a pattern of self-propagating polymer waveguides, which are formed in an appropriate photopolymer (photo-monomer adapted to polymerize by light) [col2, line20-41].  

Cakmakci et al. (“Flame retardant thiol-ene photocured coatings", Reactive & Functional Polymers 71 (2011) 36-41) teaches allyl diphenyl phosphine oxide as the flame retardant [p37, Sec2.4, Table1, F1-F4], however fails to teach a phosphate, phosphonate or phosphinate flame retardant.  There is not teaching nor is there evidence that the structural differences would have similar properties and reactivity.
	Other art of record known by van de Weijer et al. (WO 2012/057618) teaches a photocurable thiol-ene composition [p12, line6] comprising one or more radically polymerizable compounds, such as glycidyl (meth) [p7, line22-23], a monofunctional or multifunctional thiol compound [p12, line6-17], and may further include flame retardants [p13, line8].  van de Weijer et al. teaches the composition may comprise flame retardants, however fails to explicitly teach “a flame retardant material selected from a phosphate, a phosphonate, a phosphinate, and mixture thereof..." nor fails to teach “a reaction product of a photopolymerizable compound and a flame retardant material.”  Van de Weijer et al. does not contain sufficient suggestion, teaching, or motivation that 
Gazit et al. (US Patent No. 4997702) teaches a brominated difunctional epoxy compound flame retardant [p3, line43-60], but makes no mention of a phosphate, phosphonate, and/or phosphinate flame retardant.
Terao et al. (EP 0629665) teaches phosphorus based flame retardants having epoxy functional groups, such as hydroxyl groups, carboxyl groups, acid anhydride groups, or amino groups; however fails to teach an ordered microlattice structure.  Terao et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught flame retardant resin composition to the specifically claimed ordered microlattice comprising a plurality of struts interconnected at a plurality of nodes.  Such a reconstruction of the art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767